 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     PABLO MENDOZA CHAVEZ,                            Case No. 1:20-cv-00369-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL, WITHOUT PREJUDICE
14
     KINGS COUNTY, et al.,                            (ECF NO. 8)
15
                        Defendants.
16

17

18          Pablo Chavez (“Plaintiff”) is a prisoner proceeding pro se in this civil rights action filed

19   pursuant to 42 U.S.C. § 1983.

20          On March 24, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

21   No. 8). Plaintiff asks for appointment of counsel because he does not know how to proceed pro

22   se (he does not understand the law or civil suits).

23          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

25   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

26   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

27   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

28   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
                                                       1
 1           Without a reasonable method of securing and compensating counsel, the Court will seek

 2   volunteer counsel only in the most serious and exceptional cases. In determining whether

 3   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 4   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 6           The Court will not order appointment of pro bono counsel at this time. The Court has

 7   reviewed the record in this case, and at this time the Court is unable to make a determination that

 8   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

 9   adequately articulate his claims.

10           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

11   pro bono counsel at a later stage of the proceedings.

12           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

13   bono counsel is DENIED without prejudice.

14
     IT IS SO ORDERED.
15

16       Dated:     March 27, 2020                                /s/
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
